DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 16, and 19-20 is is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109976061 A (SUN, Yuan et).

    PNG
    media_image1.png
    427
    230
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    348
    474
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    392
    525
    media_image3.png
    Greyscale

Per claim 1, Sun teaches a liquid crystal display panel [1], comprising at least one light-transmitting area [10], wherein the liquid crystal display panel comprises a first substrate [330], a [340], a first polarizer [200], and a second polarizer [400], the first substrate and the second substrate are oppositely disposed, the first polarizer is disposed on a surface of the first substrate away from the second substrate [see figure 3] and a first through hole is provided corresponding to the light-transmitting area [201], the second polarizer is disposed on a surface of the second substrate away from the first substrate and a second through- hole is provided corresponding to the light-transmitting area [401], a first liquid crystal layer is provided between a portion of the first substrate corresponding to the light-transmitting area and a portion of the second substrate corresponding to the light-transmitting area [312], the first liquid crystal layer is configured to enable a portion of the liquid crystal display panel corresponding to the light-transmitting area in a display state, and the first liquid crystal layer comprises a plurality of first liquid crystal molecules [inherent, see figure 3].  
Per claim 2, Sun teaches the liquid crystal display panel according to claim 1, wherein the first liquid crystal layer enables a portion of the liquid crystal display panel corresponding to the light-transmitting area in a display state under a first preset condition [inherent as a threshold voltage is required to control the liquid crystal molecules], the first preset condition is that a voltage difference between a portion of the first substrate corresponding to the light- transmitting area and a portion of the second substrate corresponding to45 English Translation ofPCT/CN2020/070284Attorney Docket No. 16020-000122-US-NPthe light-transmitting area is greater than or equal to a first preset threshold [controlling the liquid crystal molecules inherently requires preset condition, see the translation, “the second driving circuit 322 corresponding to the second liquid crystal region 312, which may be a thin film transistor (ThinFilm Transistor (TFT) driving circuit, and also can be other driving circuit.  Conventional type liquid crystal of the second driving circuit 322 for providing driving signal is the second liquid crystal region 312, driving the second liquid crystal region 312, is filled, changing the ordering of the liquid crystal molecules to control the transparent display area 12 of the picture display.  The third driving layer 323 corresponding to the first light source 360, which is a field time sequence driving circuit, for providing the driving signal to the first light source 360, controls the light emission of the organic light emitting diode. [emphasis added]”]
Per claims 4-5, Sun teaches the liquid crystal display panel according to claim 1, wherein the first liquid crystal molecule is a phase liquid crystal, wherein the phase liquid crystal is selected from at least one of a twisted nematic phase liquid crystal and a polymer-stabilized blue phase liquid crystal [see the translation, twisted nematic liquid crystal is used “the first driving circuit 321 corresponding to the first liquid crystal region 311, which may be field time sequence driving circuit, FFS (Fringe-Field Switching), plane switching drive circuit (In-interface.The Switching IPS), vertically aligned liquid crystal (Vertical Alignment Liquid Crystal, VA) driving circuit, twisted nematic liquid crystal (TwistedNematic, Liquid Crystal TN) drive circuit and liquid crystal display driving circuit. scattering liquid crystal in the first driving circuit 321 is used for the first liquid crystal region 311 providing a driving signal driving the first liquid crystal region 311 filled according to the requirement to change the liquid crystal molecule sequencing, angle and transmittance and refractive index, so as to realize the transparent display area 11 of the picture display and a transparent conversion [emphasis added].”]  
Per claim 6, Sun teaches the liquid crystal display panel according to claim 1, wherein the first liquid crystal molecule is a scattering-type liquid crystal [see the rejection of claims 4-5 above].  
	Per claim 7, Sun teaches the liquid crystal display panel according to claim 1, wherein the liquid crystal display panel further comprises a main display area, the main display area is [see display areas 311 and 312].  
Per claim 16, Sun teaches the liquid crystal display panel according to claim 1, wherein the liquid crystal display panel further comprises a transparent driving circuit disposed in the light-transmitting area [see Sun’s description corresponding to figure 3, “therefore the light can easily pass through the first driving circuit 321, and then entering in the next layer in the structure”], the transparent driving circuit is configured to drive the plurality of the first liquid crystal molecule in the first liquid crystal layer to deflect [see Sun’s description corresponding to figure 3 “the first driving circuit 321 by controlling the rotation of said scattering liquid crystal scattering for realizing color ray”].  
48English Translation ofPCT/CN2020/070284Attorney Docket No. 16020-000122-US-NP 	Per claim 19, Sun teaches a liquid crystal display device, comprising the liquid crystal display panel of claim 1 and a backlight assembly [100,500], wherein the backlight assembly is positioned at a side of the liquid crystal display panel where the second substrate is positioned [see figure 2], and the backlight assembly corresponding to the light-transmitting area of the liquid crystal display panel is provided with a third through-hole [see 101].  
Per claim 20, Sun teaches an electronic device, comprising the liquid crystal display device of claim 19 and a photosensitive unit, wherein the photosensitive unit is disposed opposite to a side of the liquid crystal display device where light is emitted and is disposed corresponding to the light-transmitting area [2].

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 8-13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 109976061 A (SUN, Yuan et).
Per claim 3, Sun teaches the liquid crystal display panel according to claim 2, wherein the plurality of the first liquid crystal molecules in the first liquid crystal layer enables a portion of the liquid crystal display panel corresponding to the light-transmitting area in a transparent state or a semi-transparent state under a second preset condition, the second preset condition is that a voltage difference between a portion of the first substrate corresponding to the light-transmitting [Sun teaches changing the order of liquid crystal by applying a voltage above the first preset voltage (condition) and thus inherent includes a second condition at a voltage below the first preset voltage].  Sun lacks the plurality of the first liquid crystal molecules in the first liquid crystal layer enables a portion of the liquid crystal display panel corresponding to the light-transmitting area in a transparent state or a semi-transparent state under a second preset condition, i.e. the second preset condition being the off state or a voltage below the first preset condition.  However, common knowledge teaches a transparent or semitransparent state at voltages below a first preset condition in order to improve grayscale.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art
Per claim 8, Sun teaches the liquid crystal display panel according to claim 7.  Sun does not explicitly mention that the first liquid crystal molecule and the second liquid crystal molecule are same.   However, Sun teaches 311 is twisted nematic liquid crystal and 312 is conventional type.  Twisted nematic is a conventional type liquid crystal.  Improved grayscale and contrast would have been an expected benefit.  Furthermore, forming 312 and 311 from the same liquid crystal material would have been routine skill in the art.  Simplified manufacturing would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 9, Sun teaches the liquid crystal display panel according to claim 8, wherein the first liquid crystal molecule and the second liquid crystal molecule are both phase liquid crystal [conventional twisted nematic is used, see the rejection of claim 8].  

Per claims 11-12, Sun teaches the liquid crystal display panel according to claim 10.  Sun does not explicitly teach the liquid crystal display panel further comprises an isolation portion, the isolation portion is disposed between the first liquid crystal layer and the second liquid crystal layer to isolate the first liquid crystal layer and the second liquid crystal layer, the isolation portion is positioned between the first substrate and the second substrate and is positioned at the periphery of the light-transmitting area.  However, it was a matter of routine skill to form an isolation barrier such as an annular sealant in order prevent the mingling of the liquid crystal material and to form the sealant and isolation barrier at the same manufacturing step.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 13, Sun teaches the liquid crystal display panel according to claim 10, wherein the first liquid crystal molecule is a scattering-type liquid crystal [see the rejection of claims 4-5, scattering liquid crystal in the first driving circuit 321 is used for the first liquid crystal region 311].  Sun does not explicitly mention the second liquid crystal molecule is selected from one of a thermotropic liquid crystal, a lyotropic liquid crystal, and a phase liquid crystal.  However, Sun teaches the layer 312 is a conventional liquid crystal material which includes phase type liquid crystal.  Improved contrast would have been an expected benefit.   Therefore, 
Per claim 17, Sun teaches the liquid crystal display panel according to claim 16.  Sun lacks the transparent driving circuit comprises a first transparent electrode and a second transparent electrode, the first transparent electrode is disposed on a surface of the first substrate toward the second substrate and is formed on an entirety of the light-transmitting area, and the second transparent electrode is disposed on a surface of the second substrate toward the first substrate and is formed on an entirety of the light-transmitting area.  However, Sun teaches wherein the liquid crystal layer is twisted nematic.  Furthermore, it was common knowledge to place the common electrode on the opposing substrate.  Simplified manufacturing would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 18, Sun teaches the liquid crystal display panel according to claim 17.  Sun lacks but common knowledge teaches the liquid crystal display panel further comprises a second pixel driving circuit layer disposed on the second substrate and positioned at a periphery of the light- transmitting area, and the first transparent electrode and the second pixel driving circuit layer are electrically connected by a conductive portion.  Sun, however, does teach twisted nematic liquid crystal which generally means a pixel electrode on the array substrate and a common electrode on the opposing substrate.  Simplified manufacturing is an expected benefit.     
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 109976061 A (SUN, Yuan et), as applied to claims 3 and 8-13 above, and further in view of US 20200174301 A1 (TIEN; HAO-TING et al.) and US 20210318573 A1 (KOITO; Takeo)

    PNG
    media_image4.png
    396
    656
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    615
    455
    media_image5.png
    Greyscale


Per claim 14, Sun teaches the liquid crystal display panel according to claim 13.  Sun lacks a thickness of the first liquid crystal layer is greater than a thickness of the second liquid crystal layer.  However, Tien’s figure 2 and Koito’s figure 8 teaches first liquid crystal layer corresponding to the camera being thicker than the second liquid crystal layer.  Improved camera optics would have been an expected benefit.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Tien and Koito with Sun.
Per claim 15, Sun in view of Tien and Koito teaches the liquid crystal display panel according to claim 14, wherein the liquid47 English Translation ofPCT/CN2020/070284Attorney Docket No. 16020-000122-US-NPcrystal display panel further comprises a transparent protective layer formed on a surface of the first substrate toward the second substrate, a thickness of a portion of the first substrate corresponding to the light- transmitting area is less than a [see Tien’s protective layer 123 and 114].  Simplified manufacturing would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Tien and Koito with Sun.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871